35 So. 3d 93 (2010)
Bruce ROSENBLATT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-2360.
District Court of Appeal of Florida, Fourth District.
May 12, 2010.
Rehearing Denied June 17, 2010.
*94 Fred Haddad of Fred Haddad P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, Helene C. Hvizd and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Sanguine v. State, 895 So. 2d 1198 (Fla. 3d DCA 2005).
POLEN, GERBER and LEVINE, JJ., concur.